Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 1 of 12 PageID #: 592




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

THE STATE OF MISSOURI ex rel.                     )
ERIC S. SCHMITT,                                  )
                                                  )
                Plaintiff(s),                     )
                                                  )
          vs.                                     )           Case No. 4:21-cv-00948-SRC
                                                  )
SAM PAGE, et al.,                                 )
                                                  )
                Defendant(s).                     )

                                    Memorandum and Order

        In this case, the Missouri Attorney General filed suit in Missouri state court on behalf of

the people of Missouri against Missouri local governments and officials, claiming numerous

violations of the Missouri constitution, a recently-passed Missouri statute, and other Missouri

laws. But, the Missouri local governments and officials seek to avoid having the Missouri state

courts decide the novel issues of Missouri state law that permeate this case. Instead, the

Missouri local governments and officials seek shelter in federal court on the slender reed of one

sentence in a 41-page, nine-count petition; the Court questions whether that lone sentence gives

it federal-question jurisdiction.

        Mindful of a court’s unflagging duty to first determine whether it has subject-matter

jurisdiction and its near unflagging obligation to hear cases when it in fact has jurisdiction,

courts may—and for reasons of federalism, should—decline to exercise jurisdiction over novel

issues of state law, particularly when those state-law claims predominate. Because of the

exigent circumstances alleged by the Attorney General, and his motion seeking immediate relief,

the Court assumes for the moment that it has subject-matter jurisdiction over the lone possible
 Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 2 of 12 PageID #: 593




federal claim and proceeds to decide whether it should decline to exercise supplemental

jurisdiction over the novel and dominant state-law claims at hand.

I.     Factual and procedural history

       General Schmitt filed suit in St. Louis County Circuit Court to prevent St. Louis County

and the City of St. Louis from enforcing their recently-enacted “mask mandates.” Public health

officials in the County and the City issued new mask mandates in their effort to slow the

continuing spread of the COVID-19 virus. Focusing on various Missouri state statutes and the

Missouri Constitution, General Schmitt’s Amended Petition challenges the legality of the mask

mandates. General Schmitt names as defendants various local public officials, as well as the St.

Louis County Department of Public Health and the Department of Health for the City of St.

Louis. Just days after General Schmitt filed his Amended Petition, and mere hours before a

scheduled temporary-restraining-order hearing in state court, the County Defendants removed

the case from state court with the consent of the City Defendants, seeking to have the federal

courts decide numerous novel issues of state law.

       On July 26, 2021, St. Louis County and the City of St. Louis each issued mask mandates,

requiring all individuals age five and older to wear masks indoors, regardless of vaccination

status and with few exceptions. Doc. 10 at ¶ 55. On the same day, General Schmitt filed suit in

the St. Louis County Circuit Court challenging the mask mandates. Doc. 8.

       The next day, the St. Louis County Council voted to terminate the County’s mask

mandate by a vote of five to two at a regular meeting. Doc. 10 at ¶¶ 98, 105. The Council’s

vote notwithstanding, the following morning St. Louis County Executive Sam Page told

reporters that the County’s mask mandate was still in effect. Id. at ¶ 106. As a result, General

Schmitt amended his Petition, Doc. 10, and filed a motion seeking a temporary restraining order




                                                2
Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 3 of 12 PageID #: 594




preventing the County from taking any action to enforce its mask mandate because the County

Council already terminated the mask mandate under Mo. Rev. Stat. § 67.265.2. Doc. 9.

       One day later, General Schmitt filed notice that the St. Louis County Circuit Court

would hear his motion on the next day, July 30, 2021, at 2:30 p.m. Doc. 1-5, State Docket Sheet

at 1. At 11:10 a.m. the next day, the County Defendants removed the case to this Court, citing

the Amended Petition’s single reference to the Free Exercise Clause of the United States

Constitution. Doc. 1 at ¶ 15 (citing Doc. 10 at ¶ 162). General Schmitt then requested that this

Court hold a hearing on the TRO Motion on the next business day, August 2, 2021. Doc. 13.

Defendants have not filed any responsive pleadings to date.

       General Schmitt’s Amended Petition contains nine counts asserting state-law claims

under the Missouri Constitution or Missouri statutes. Doc. 10. Count 1 seeks a declaration that

the mask mandates are subject to the procedural requirements of Mo. Rev. Stat. § 67.265.1(1).

Id. at ¶¶ 109–115. Count 2 challenges the legitimacy of the mask mandates under Mo. Rev.

Stat. § 67.265.4. Id. at ¶¶ 116–123. Counts 3 and 4 challenge the mask mandates as

“unreasonable, arbitrary, or capricious” and “unlawful” under Mo. Rev. Stat. § 536.150.1, as

applied to schoolchildren. Id. at ¶¶ 124–136. Counts 5 and 6 challenge the mask mandates as

generally “unreasonable, arbitrary, or capricious” and “unlawful” under Mo. Rev. Stat. §

536.150.1. Id. at ¶¶ 137–150. Count 7 seeks a declaration that the mask mandates are

unconstitutionally “void for vagueness” under the Missouri Constitution. Id. at ¶¶ 151–156.

Count 8 claims the mask mandates are “arbitrary and capricious” as applied to religious

individuals and institutions, and thus violate Mo. Rev. Stat. § 536.150.1, Mo. Rev. Stat. §

1.302.1 (Missouri RFRA), and the Free Exercise Clause of the United States and Missouri

constitutions. Id. at ¶¶ 157–163. And lastly Count 9 seeks a declaration that the St. Louis




                                                3
 Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 4 of 12 PageID #: 595




County Council terminated the County’s mask mandate by vote on July 27, 2021 under Mo. Rev.

Stat. § 67.265.2. Id. at ¶¶ 164–177. Seemingly relevant to this Court’s subject-matter

jurisdiction, however, the prayer for relief does not seek relief under the federal constitution or

any other federal law. Id. at pp. 40-41.

II.    Standard

       A defendant may remove to federal court any state court civil action over which the

federal court could exercise original jurisdiction. 28 U.S.C. § 1441(a). The federal court must

remand the case to state court if it appears at any time that the federal court lacks subject-matter

jurisdiction. 28 U.S.C. § 1447(c). All doubts as to the propriety of exercising federal

jurisdiction over a removed case must be resolved in favor of remand to state court. In re

Prempro Prods. Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010).

       When the removing party invokes federal-question jurisdiction, the propriety of removal

is governed by the allegations within the removed petition. Caterpillar Inc. v. Williams, 482

U.S. 386, 392 (1987) (“The presence or absence of federal-question jurisdiction is governed by

the ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff's properly-pleaded complaint. The rule

makes the plaintiff the master of the claim.”). Because plaintiffs control the allegations within

their petition, they may avoid federal jurisdiction by relying exclusively on state law. Id.;

Central Iowa Power Coop. v. Midwest Independent Transmission System Operator, Inc., 561

F.3d 904, 912 (8th Cir. 2009).

       This case raises the question of whether a passing reference to the federal constitution in

a state-court petition that only seeks relief under state law nonetheless arises under federal law.

Rather than delaying a hearing on the TRO Motion, the Court will resolve the subject-matter




                                                  4
 Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 5 of 12 PageID #: 596




jurisdiction issue separately while proceeding to address the question of whether it would

exercise supplemental jurisdiction over the state-law claims on which General Schmitt seeks

immediate emergency relief. See Fed. R. Civ. P. 1 (the Federal Rules of Civil Procedure

“should be construed, administered, and employed by the court and the parties to secure the just,

speedy, and inexpensive determination of every action and proceeding.”). If this Court were to

decline to exercise supplemental jurisdiction, then the state court may proceed to determine the

state-law claims, including the TRO Motion, without delay. See Id.; see also 28 U.S.C. §

1337(c) (grounds for declining to exercise supplemental jurisdiction); 28 U.S.C. §1447(c) (“If at

any time before final judgment it appears that the district court lacks subject matter jurisdiction,

the case shall be remanded.”).

III.   Discussion

       A.      Federal-Question jurisdiction

       The Court must determine whether the Amended Petition asserts a claim “arising under

the Constitution, laws, or treaties of the United States” that would provide federal-question

jurisdiction over this case. 28 U.S.C. § 1331. “Federal question jurisdiction exists if the well-

pleaded [petition] establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Great Lakes Gas Transmission Ltd. Partnership v. Essar Steel Minnesota LLC, 843 F.3d

325, 329 (8th Cir. 2016) (quoting Williams v. Ragnone, 147 F.3d 700, 702 (8th Cir. 1998)).

Even if only one claim in a petition involves a substantial federal question, the entire matter may

be removed. Pet Quarters, Inc. v. Depository Trust and Clearing Corp., 559 F.3d 772, 779 (8th

Cir. 2009) (citing Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 9 (2003)).




                                                  5
Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 6 of 12 PageID #: 597




          The overwhelming majority of the Amended Petition alleges violations of Missouri laws

or the Missouri Constitution. Doc. 10. In Count 8, General Schmitt primarily alleges

violations of the Missouri Constitution and Missouri RFRA; Count 8 contains an assertion that

“the County Mask Mandate violates the Free Exercise Clause of the United States and Missouri

constitutions” because it “requires officials to evaluate the sincerity of a religious belief.” Id. at

¶ 162. In their Notice of Removal, Defendants argue that General Schmitt’s invocation of the

Free Exercise Clause of the United States Constitution confers federal-question jurisdiction

because the federal-constitutional claim appears on the face of the Amended Petition. Doc. 1 at

¶¶ 15–18 (citing Country Club Estates, L.L.C. v. Town of Loma Linda, 213 F.3d 1001, 1004 (8th

Cir. 2000) and Hammond v. City of Ladue, Mo., 2010 WL 5392831, at *3 (E.D. Mo. Dec. 21,

2010)).

          In both of those cases, the plaintiff sought relief for violations of the federal Constitution,

unlike here where a lone passing reference to the federal Constitution does not form any basis on

which the General Schmitt seeks relief. This raises a fundamental jurisdictional question of

whether “plaintiff’s right to relief necessarily depends on resolution of a substantial question of

federal law.” Great Lakes Gas Transmission, 843 F.3d at 329 (quoting Williams, 147 F.3d at

702). As noted, the Court will determine that issue separately, and proceeds now to determine

whether it would exercise supplemental over the multitude of state-law claims in the case.

          B.     Supplemental jurisdiction

          Even if the Court had original jurisdiction over any portion of this case, the Court would

also have to determine whether to exercise supplemental jurisdiction over the state-law claims.

28 U.S.C. § 1367(a) governs the Court’s exercise of supplemental jurisdiction, stating “in any

civil action of which the district courts have original jurisdiction, the district courts shall have




                                                     6
Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 7 of 12 PageID #: 598




supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy . . . .” Claims are

part of the same case or controversy if they “derive from a common nucleus of operative fact.”

City of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 164–65 (1997) (citation omitted).

Claims derive from a common nucleus of operative fact if they “are such that [the asserting

party] would ordinarily be expected to try them all in one judicial proceeding.” ABF Freight

Sys., Inc. v. Int'l Bhd. of Teamsters, 645 F.3d 954, 963 (8th Cir. 2011) (quoting United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966)).

       Here, all claims share the same “common nucleus of operative fact” in that all claims

challenge the validity of the County’s and the City’s mask mandates. Doc. 10. They form part

of the same case or controversy, and if considered without regard to federal or state character, are

such that ordinarily would be adjudicated in a single judicial proceeding. Thus, if the Court had

federal-question jurisdiction, it could exercise supplemental jurisdiction over the Missouri state-

law claims under § 1367(a). For the present analysis, the Court leaves aside whether any

abstention and related doctrines would counsel against determining novel state-law questions of

first impression.

       When supplemental jurisdiction exists under § 1367(a), the district court may decline to

exercise supplemental jurisdiction in certain circumstances:

       (c) The district courts may decline to exercise supplemental jurisdiction over a
       claim under subsection (a) if—
              (1) the claim raises a novel or complex issue of State law,
              (2) the claim substantially predominates over the claim or claims over
              which the district court has original jurisdiction,
              (3) the district court has dismissed all claims over which it has original
              jurisdiction, or
              (4) in exceptional circumstances, there are other compelling reasons for
              declining jurisdiction.




                                                 7
Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 8 of 12 PageID #: 599




28 U.S.C. § 1367(c) (emphasis added). Section 1367(c) grants the district court discretion to

reject jurisdiction over supplemental claims, “but only to a point.” McLaurin v. Prater, 30 F.3d

982, 985 (8th Cir. 1994) (“The statute plainly allows the district court to reject jurisdiction over

supplemental claims only in the four instances described therein.”). Where the case clearly fits

within any one of the four subsections listed within § 1367(c), the court may decline to exercise

supplemental jurisdiction “at any time in the litigation.” Innovative Home Health Care, Inc. v.

P.T.-O.T. Assocs. of the Black Hills, 141 F.3d 1284, 1287 (8th Cir. 1998). The Court finds that

the state-law claims in the Amended Petition both raise novel issues of state law and

substantially predominate over what may (or may not) be a combined state-and-federal claim.

               1.      Novel state-law issues

       The Court finds that at least three of the counts in General Schmitt’s Amended Petition

raise novel state-law issues. Counts 1, 2, and 9 raise issues of first impression under Missouri

law, as they seek an interpretation of a Missouri statute that took effect less than two months ago,

Mo. Rev. Stat. § 67.265 (effective June 15, 2021). Doc. 10 at ¶¶ 109–123, 164–177. Missouri

appellate courts have not interpreted this new statute. And, the remaining claims raise novel

applications of state law to a unique situation. Doc. 10 at ¶¶ 124–163. Federal courts, as a

matter of comity, should not venture to interpret state laws in the absence of guidance from state

appellate courts. See Fielder v. Credit Acceptance Corp., 188 F.3d 1031, 1038 (8th Cir. 1999)

(“[N]ovel, complex, and important issues of state law on which the [state] appellate courts have

given us little or no prior guidance . . . are precisely the types of issues as to which federal courts

should hesitate to exercise § 1367 supplemental jurisdiction.”); Women Prisoners of District of

Columbia Dept. of Corrections v. District of Columbia, 93 F.3d 910, 921-23 (D.C. Cir. 1996)

(district court abused its discretion by retaining supplemental jurisdiction over a novel issue of




                                                   8
Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 9 of 12 PageID #: 600




state law) (“[P]rinciples of comity and the desirability of a surer-footed reading of applicable law

support the determination of state claims in state court. Determination by the state court is

especially important where the case involves novel and unsettled issues of state law.” (quoting

Grano v. Barry, 733 F.2d 164, 169, (D.C. Cir. 1984)). Because Counts 1, 2, and 9 rest upon an

interpretation of a brand-new Missouri law, and the remaining claims raise novel applications of

state law, the Missouri state courts should address these issues. See Ethex Corp. v. First

Horizon Pharmaceutical Corp., 228 F.Supp.2d 1048, 1059 (E.D. Mo. 2002); Alicia Street v.

O'Toole, 2021 WL 677909, at *13 (E.D. Mo. Feb. 22, 2021), appeal docketed 21-1524 (8th Cir.

March 5, 2021). . For this reason alone, the Court declines to exercise supplemental

jurisdiction.

                2.     Substantial predominance

        The Court also finds that the state-law claims in this case “substantially predominate”

over any federal claim. “Where ‘the state issues substantially predominate, whether in terms of

proof, of the scope of the issues raised, or of the comprehensiveness of the remedy sought, the

state claims may be dismissed without prejudice and left for resolution to state tribunals.’” De

Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309 (3rd Cir. 2003), as amended (Nov. 14, 2003)

(quoting Gibbs, 383 U.S. at 726); see also TMTB I, LLC v. City of Manchester, 2007 WL

3146562, at *2 (E.D. Mo. Oct. 25, 2007) (citing Gibbs, 383 U.S. at 726–27). “[A] district court

will find substantial predominance where a state claim constitutes the real body of a case, to

which the federal claim is only an appendage—only where permitting litigation of all claims in

the district court can accurately be described as allowing a federal tail to wag what is in

substance a state dog[.]’” De Asencio, 342 F.3d at 309.




                                                  9
Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 10 of 12 PageID #: 601




       This case is a Clifford-sized “state dog,” with a whisp of a “federal tail” at best. Aside

from a passing reference to the federal Free-Exercise Clause in a single paragraph, every count in

the nine-count Amended Petition, Doc. 10, asserts only claims based on Missouri law, the

descriptive titles of each count (including Count 8) mention only state law, id. at ¶ 162, and the

prayer for relief seeks relief only under state law, id. at pp. 40–41. If a federal claim is buried in

Count 8, it does not form the body of the case as a whole; any federal claim is, at most, an

appendage.

       To place a finer point on the analysis, Count 8 deals primarily with Missouri state law,

evidenced by the descriptive title’s reference only to state law, and the remainder of the Count’s

alleging that the mask mandates are either “unconstitutional, unlawful, unreasonable, arbitrary,

or capricious” under Mo. Rev. Stat. § 536.150.1, or violate the Missouri Religious Freedom

Restoration Act (RFRA), Mo. Rev. Stat. § 1.302.1. Doc. 10 at ¶¶ 157–163. Additionally, while

some other Counts apply to every resident of St. Louis County and St. Louis City age five and

up, Count 8 only applies to a subset of those affected by the mask mandates—religious

institutions and individuals who might perceive that wearing a face mask infringes upon their

religious beliefs or practices. Without in any way diminishing the seriousness of the issues

raised in Count 8, the Court finds that the state-law issues predominate with regard to the scope

of proof, issues raised, and the comprehensiveness of relief in this case.

       As further evidence that state-law issues predominate in this case, the TRO Motion

requests that the Court prevent Defendants from enforcing the St. Louis County mask mandate

because the County Council terminated the mandate under Mo. Rev. Stat. § 67.265.2. Doc. 9 at

9, 12–15. The TRO Motion centrally focuses on whether enforcing the County mask mandate




                                                 10
Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 11 of 12 PageID #: 602




violates Mo. Rev. Stat. § 67.265.2, not whether the mask mandate violates the federal Free

Exercise Clause.

       For the additional reason that state-law issues substantially predominate over any federal

claim in Count 8, the Court also declines to exercise supplemental jurisdiction over any of the

state-law claims in the Amended Petition.

IV.    Conclusion

       Assuming it has federal-question jurisdiction over some portion of Count 8, the Court

declines to exercise supplemental jurisdiction over the state-law claims in General Schmitt’s

Amended Petition. With this case involving the state itself suing state actors over an

interpretation of a newly-enacted state law that the state adopted precisely to deal with local

government health mandates regarding COVID-19, the fate of the mask mandates under

Missouri law belongs in the Missouri state courts. Accordingly, the Court remands this case to

the state court, but for the present time retains jurisdiction over whatever portion of the claim in

Count 8 that may arise under the Free Exercise Clause of the U.S. Constitution. Doc. 10 at ¶

162; see also City of Manchester, 2007 WL 3146562, at *2 (remanding to state court after

declining to exercise supplemental jurisdiction over state-law claims that substantially

predominated over the federal claims) (citing Borough of West Mifflin v. Lancaster, 45 F.3d 780,

788 (3rd Cir. 1995); Johnson Cty. Park & Recreation Dist. v. Lexington Ins. Co., 2008 WL

11337949, at *4 (W.D. Mo. Sept. 3, 2008) (remanding state-law claims which predominated

over claims for which the court had original jurisdiction). In sum, the Court remands: a) the

entirety of Counts 1 through 7 and 9, and b) Count 8, except for any portion that may arise under

the Free Exercise Clause of the United States Constitution. The Court will separately determine

whether Count 8 states any federal-Free-Exercise claim. In the meantime, the pending TRO




                                                 11
Case: 4:21-cv-00948-SRC Doc. #: 14 Filed: 08/01/21 Page: 12 of 12 PageID #: 603




Motion, Doc. 9, raises purely issues of state law and relates only to the state-law claims in the

Amended Petition, so the Court terminates it as a pending motion in this Court and leaves it for

the state court to decide.



        So Ordered this 1st day of August 2021.



                                                  STEPHEN R. CLARK
                                                  UNITED STATES DISTRICT JUDGE




                                                 12
